Citation Nr: 9931780	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

2. Entitlement to a 10 percent disability evaluation for 
service-connected tinnitus from October 1, 1994 to May 7, 
1995.

3. Entitlement to an extraschedular evaluation for service-
connected hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel

INTRODUCTION

The veteran had active service from September 1976 to 
September 1994.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico, which, in pertinent part, 
established service connection for tinnitus of the left ear 
and bilateral hearing loss, and assigned noncompensable 
disability ratings, effective October 1, 1994.  The veteran 
perfected a timely appeal as to each issue.

In June 1997, the Board remanded to the RO for further 
development the issue of entitlement to compensable rating 
for bilateral hearing loss and referred the issue of tinnitus 
for extraschedular consideration. 

In May 1999, the RO denied an increased rating for bilateral 
hearing loss and an extraschedular rating; and evaluated the 
veteran's service connected tinnitus as 10 per cent 
disabling, effective May 8, 1995.  Through his accredited 
representative the veteran contends that the correct 
effective date should be October 1, 1994.  Therefore, the 
Board characterizes the veteran's appeal regarding tinnitus 
as an appeal of the RO's original assignment of non-
compensable service connection for tinnitus.

The February 1995 rating decision also granted compensable 
service connection for coronary heart disease, myositis left 
hand and right knee strain, and denied service connection for 
right ankle tendinitis, refractive error and duodenal ulcer.  
However, in his notice of disagreement, the veteran did not 
express disagreement with those determinations.  As such, 
only the stated issues are before the Board.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302(a) (1999).



FINDINGS OF FACT

1. The most recent audiologic evidence demonstrates that the 
veteran has an average pure tone threshold of 28 decibels in 
the right ear, with speech recognition ability of 96 percent, 
and an average pure tone threshold of 54 decibels in the left 
ear, with speech recognition ability of 84 percent.

2. The totality of competent and probative evidence of record 
demonstrates the veteran has no more than Level I hearing 
loss of the right ear and Level II hearing loss of the left 
ear.

3. Prior to May 7, 1995 the veteran's tinnitus was 
intermittent.


CONCLUSIONS OF LAW

1. The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100.  (1999).

2. The schedular criteria for a 10 percent evaluation for 
service-connected tinnitus are not met for the time period 
October 1, 1994 to May 7, 1995.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87a (1995), Diagnostic Code 
6260; Rhodan v. West, 12 Vet. App. 55 (1998).

3. The currently assigned 10 percent evaluation for tinnitus 
is the maximum percentage available under the schedule.  38 
U.S.C.A. § 1155 (West 1991);
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability rating for 
bilateral hearing loss and tinnitus.  In the interest of 
clarity, the Board will review the applicable law and 
regulations, briefly describe the factual background of the 
case, and then proceed to analyze the claim and render a 
decision.

Applicable Law and Regulations

Increased rating claims- in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (hereinafter 
"Schedule").  38 C.F.R., Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the veteran's 
condition operate to protect veterans against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. 
§ 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In resolving these issues, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); see Solomon v. Brown, 
6 Vet. App. 396, 402 (1994).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Additional law and VA regulations will be discussed where 
appropriate below.

Preliminary Matters

Initially, the Board finds that the veteran's claims are well 
grounded in accordance with 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995)

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
issues on appeal regarding bilateral hearing loss and 
tinnitus were remanded by the Board in June 1997 for further 
development.  The Board referred issues relating to tinnitus 
and extraschedular evaluation to the RO for development and 
adjudication.  Including a specialist medical examination and 
audio testing, in July and December 1998, the veteran has 
been examined by VA, he has been afforded opportunity to 
present evidence and argument in support of his claims, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present ratings claims regarding bilateral hearing loss and 
tinnitus. 

Hearing Loss

Under current VA regulations, the severity of hearing loss is 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. 
§ 4.85, Part 4, Diagnostic Code 6100.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service- connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (1999).


Factual Background

The Board, having carefully reviewed the veteran's service 
medical records, notes that his July 1994 separation report 
of medical examination contains the results of an audio 
examination.  The pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
20
40
LEFT
15
65
65
60


The average pure tone threshold of the 1000, 2000, 3000 and 
4000 Hertz ranges was not provided by the examiner.  Speech 
recognition scores were also not indicated by the examiner.  
However, the examiner did diagnose hearing loss for the 
veteran.

On VA audiologic evaluation in January 1995, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
30
50
LEFT
25
65
65
70

The average pure tone threshold of the 1000, 2000, 3000 and 
4000 Hertz ranges was approximately 29 for the right ear and 
56 for the left ear.  Speech audiometry revealed a speech 
recognition ability of 100 percent in the right and left 
ears.


On VA audiologic evaluation in July, 1998, pure tone 
thresholds, in decibels, were as follows:

					


HERTZ



1000
2000
3000
4000
RIGHT
15
10
40
45
LEFT
20
70
65
60

The average pure tone threshold of the 1000, 2000, 3000 and 
4000 Hertz ranges was approximately 28 for the right ear and 
54 for the left ear.  Speech audiometry revealed a speech 
recognition ability of 96 percent for the right ear and 82 
percent for the left ear.

The veteran presented for a third VA audiologic evaluation on 
December 15, 1998.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
10
40
45
LEFT
20
70
65
60

The average pure tone threshold of the 1000, 2000, 3000 and 
4000 Hertz ranges was approximately 28 for the right ear and 
54 for the left ear.  Speech audiometry revealed a speech 
recognition ability of 96 percent for the right ear and 84 
percent for the left ear.

In December 1998, the veteran presented for a VA ear, nose 
and throat examination in accordance with the Board's June 
1997 remand.  The examiner indicated that the veteran is 
handicapped by his hearing loss.

Analysis

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendemann v. Principi, 3 Vet. 
App. 345 (1992).  The most recent VA audiologic evaluation 
available (December 1998) reveals an average pure tone 
threshold of 28 decibels in the right ear, and a speech 
discrimination ability of 96 percent in the right ear. The 
audiologic evaluation also reveals an average pure tone 
threshold of 54 decibels in the left ear, and a speech 
discrimination ability of 84 percent in the left ear. 
Applying these values to the 1987 rating schedule, which was 
in effect when the veteran filed his claim, and new 1999 
rating schedule (See discussion below) results in a numeric 
designation of Level I hearing in the right ear and Level II 
in the left ear.  Under DC 6100, a noncompensable evaluation 
is assigned where hearing is at Level I bilaterally, which 
38 C.F.R. § 4.87 (1998) and 38 C.F.R. § 4.85 (1999), Table 
VII provides. 

The Board notes that the veteran's claim for compensable 
service-connected hearing loss is an appeal of an initial 
assignment of a rating for a disability.  Thus, evidence to 
be considered is not limited to that reflecting the then-
current severity of the disorder.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board also notes that effective June 10, 1999, 
regulations applicable to compensable service connected 
hearing loss were revised.  64 Fed. Reg. 25206 (May 11, 
1999).  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

A comparison of the 1987 and 1999 VA regulations pertaining 
to evaluation of hearing loss with the January 1995 and July 
1998 audio examinations is necessary in view of Fenderson and 
Karnas.  Application of the average pure tone thresholds and 
speech recognition scores from the January 1995 audio 
examination, to the 1987 and new, current regulation, (Table 
VII, 38 C.F.R. § 4.87 and; 38 C.F.R. § 4.85 ), results in a 
bilateral non-compensable evaluation.  The Board notes the 
same result in connection with the July 1998 audio 
examination.  Therefore, the Board concludes that the change 
in regulations has no impact upon the outcome of the 
veteran's claim for compensable service-connected hearing 
loss.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).

While the veteran has contended that he is entitled to a 
compensable evaluation for his bilateral hearing loss, the 
mandatory requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  Neither Dr. 
M.W's December 1998 evaluation of the veteran nor his July 
1994 separation examination make reference to all of the 
numeric levels required by 38 C.F.R. § 4.85.  Therefore, 
neither is probative as to the veteran's claim.

The Board also concludes that consideration of all medical 
examinations since the veteran filed his claim results in the 
same conclusion, that a compensable disability rating for his 
service-connected hearing loss is not warranted at any time.  
See Fenderson.

Therefore, the clinical evidence of record does not support 
the veteran's claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss. The 
benefit sought on appeal is denied.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court of 
Veterans Appeals held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by being denied those 
opportunities.  In this case, the RO did not consider the new 
diagnostic regulations relating to rating of service-
connected hearing loss that became effective June 10, 1999.  
The Board notes, as previously, stated that application of 
the new regulations would not result in an increased 
evaluation for service-connected bilateral hearing loss for 
the veteran.  Therefore, the veteran has not been prejudiced 
and has been accorded sufficient due process considerations.

Tinnitus

The severity of tinnitus is evaluated pursuant to 38 C.F.R. § 
4.87, Diagnostic Code 6260 (1999).  A 10 percent evaluation 
is assigned under the current criteria when the tinnitus is 
recurrent.  Id.  Prior to June 10, 1999, a 10 percent 
evaluation was assigned when tinnitus was "persistent as a 
symptom of head injury, concussion or acoustic trauma".  
38 C.F.R. § 4.87a (1998).  A zero percent disability rating 
will be assigned when the requirements for a compensable 
disability evaluation have not been met.  38 C.F.R. § 4.31 
(1999).

As stated previously, the veteran separated from active 
service in September 1994.  The RO granted non-compensable 
service connection for tinnitus in February 1995, and in May 
1999 increased the rating of disability to 10 percent, 
effective May 8, 1995.
Factual Background

The Board notes from a review of the veteran's service 
medical records that he was diagnosed with hearing loss to 
varying degrees.  However, these records, including the 
veteran's July 1994 retirement physical do not reflect that 
the veteran reported any symptoms relating to tinnitus.

The veteran presented for a January 1995 VA audio 
examination.  The examiner indicated the veteran first 
noticed tinnitus in 1985.  The symptoms were unilateral in 
the left ear and periodic, that is, "hears it mostly in 
quiet environments".  Even though the veteran indicated no 
impact upon his daily activities, he did describe "high 
pitch ringing" to the examiner.

As stated previously, the veteran stated in his VA Form 9 
that the RO received on May 8, 1995, "with the slightest 
background noise or if the ringing in my ear becomes to loud 
I am at the mercy of the volume of a person's voice."

In the May 1997 Supplemental Statement of the Case, the RO 
noted the January 1995 VA audio examination and statements of 
the veteran contained in his VA Form 9.  The RO concluded the 
veteran only experienced a "periodic" problem regarding 
tinnitus.

A July 1998 VA audiological examination history reflects the 
veteran reported not being able to hear because of background 
noise.  The veteran complained of constant ringing noise in 
his left ear, resembling a test tone from the emergency 
broadcast system.  The veteran further reported the noise 
impacted his ability to understand someone speaking.

The veteran presented similar complaints during a December 
1998 audiological examination.  The veteran added that he 
experienced "great difficulty" understanding conversations 
because of tinnitus, which he described as "constant", 
affecting "his daily life".  The examiner summarized the 
audiologic test results as "constant bothersome tinnitus."  
In the subsequent December 1998 VA ENT examination, Dr. M.W. 
noted the veteran's complaints of ringing in his left ear.  
Dr. M.W. recommended the veteran receive a compensable 
evaluation for tinnitus.

Analysis

As stated previously, the Board has characterized the 
veteran's appeal as an appeal of the RO's original assignment 
of non-compensable service connection for tinnitus, for the 
period October 1, 1994 to May 7, 1995.  Therefore, the 
evidence to be considered includes all evidence presented 
during this time frame.  See Fenderson.


The Board also notes that, effective June 10, 1999, 
regulations applicable to compensable service-connected 
tinnitus were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
As stated, the new regulation contains the following 
diagnostic criteria for a 10 percent rating under Diagnostic 
Code 6260, "tinnitus, recurrent".  38 C.F.R. § 4.87 (1999).  
The regulation in effect when the veteran filed his claim 
contained different diagnostic criteria for a 10 percent 
rating under Diagnostic Code 6260, "tinnitus: persistent as 
a symptom of head injury, concussion or acoustic trauma".  
38 C.F.R. § 4.87a (1994)

The RO applied the pre-June 10, 1999 regulation in the May 
1997 statement of the case when the veteran's reported 
tinnitus symptoms were characterized as "periodic".  When 
the non-compensable evaluation was continued for the October 
1, 1994 to May 7, 1995 period in May 1999, the RO used the 
pre-June 10, 1999 regulation.

The Board concludes that the change in regulations impacts 
the outcome of the veteran's claim for compensable service-
connected tinnitus (October 1, 1994-May 7, 1995).  See Karnas 
and Edenfield.  First, a finding of related head injury, 
concussion or acoustic trauma is not required.  Second, 
"persistent" symptoms of tinnitus are no longer required, 
instead the veteran is only required to present symptoms that 
repeat, or "recur". 

However, a liberalizing regulation can not be applied to a 
claim prior to the effective date of the liberalizing 
regulation.  See 38 U.S.C.A. § 5110 (g) (West 1991); Rhodan 
v. West, 12 Vet. App. 55, 57 (1998).  Since the effective 
date of 38 C.F.R. § 4.87 post dates the October 1, 1994 - May 
7, 1995 claim time frame, the regulation in effect at that 
time, (pre-June 10 1999 diagnostic code) applies.

The Board notes that up to May 8, 1995, the veteran reported 
to examiners that his tinnitus had no impact upon his daily 
life.  Not until his statement contained in his VA Form 9 
received by the RO May 8, 1995, did the veteran indicate that 
the "ringing noise" caused a persistent hearing problem.  
Thus, the veteran has not 
established by a preponderance of the evidence that his 
tinnitus was "persistent as a symptom of head injury, 
concussion or acoustic trauma", as is required under the 
former Diagnostic Code 6260.  Therefore, this benefit sought 
on appeal is denied.

The Board observes that the veteran is currently in receipt 
of the maximum schedular rating assignable for tinnitus, for 
the time period from May 7, 1995.  The issue of 
extraschedular evaluation for tinnitus, as well as for 
hearing loss, is addressed in the remand portion of this 
decision. 

ORDER

A compensable disability evaluation for bilateral hearing 
loss is denied.

A 10 percent disability rating is denied for tinnitus from 
October 1, 1994 to May 7, 1995.


REMAND

In its 1997 remand, the Board referred the issue of 
entitlement to an extraschedular disability rating for 
tinnitus to the RO for appropriate action.  In the May 1999 
Supplemental Statement of the Case, the RO stated that the 
veteran had not submitted a basis for consideration of 
extraschedular disability rating for hearing loss.  The Board 
notes, however, that Dr. M.W indicated with respect to 
hearing loss, "This man is handicapped by his hearing 
loss".  Further, "[h]e has a difficult time locating the 
direction of sound even with the hearing aid in place...It is 
my recommendation that he be considered for a disability 
rating for his hearing loss..."  The RO did not discuss an 
extraschedular rating for tinnitus.

The Board finds that consideration of extraschedular 
evaluations for tinnitus and hearing loss have been raised by 
the veteran, pursuant to 38 C.F.R. § 3.321(b)(1)(1999).  
Further, the Board concludes that the RO did not fully 
consider these issues.  Therefore, these matters are remanded 
to the RO.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(remand, rather than referral, is proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  See 
also VAOPGCPREC 6-96, finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure.

To ensure that the VA has met its duty to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should adjudicate the issue of whether 
the
veteran is entitled to extraschedular 
evaluations of
his tinnitus and hearing loss.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and should be advised of the time 
period in which to appeal.  The RO must provide a summary of 
the applicable laws and regulations, with appropriate 
citations.  Thereafter, the case should be returned to the 
Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veteran's 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


